Citation Nr: 0623194	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  01-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a stomach disability, 
classified as pylorospasm, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse (the appellant).




ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  The veteran has been rated incompetent by VA 
since June 1999.

The case came before the Board of Veterans' Appeals (Board) 
on appeal by the appellant, the veteran's spouse, from an 
August 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
After a July 2003 Board remand to the RO for additional 
development, the case is once again before the Board for 
appellate review.

The Board notes that the appellant and the veteran presented 
testimony during a hearing before the undersigned Veterans 
Law Judge (VLJ) in December 2002.  A copy of the hearing 
transcript issued following the hearing is of record.   

In addition, per the appellant's statements dated in October 
2002, January 2005 and March 2005, the veteran is seeking 
consideration of claims for an increased rating for a failed 
back, service connection for insomnia and sleep apnea due to 
pain, service connection for aggravation of explosive 
disorder schizophreniaform, service connection for 
constipation secondary to medication for the service-
connected back, and service connection for tooth decay 
secondary to the service-connected pylorospasm.  Accordingly, 
these matters are referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran historically has had recurrent regurgitation, and 
minimal to mild esophageal dysfunction.  However, the 
objective medical evidence simply does not show that the 
disorder more nearly approximates a disability characterized 
by moderate duodenal ulcer manifested by recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or by continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
stomach disability, classified as pylorospasm, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.112- 4.114, 
Diagnostic Code 7399-7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim was received in April 2001, and via a 
June 2001 letter, the RO gave notice of what evidence the 
appellant/veteran needed to submit and what the VA would try 
to obtain.  In addition, April 2002 and September 2004 
supplemental statements of the case, and a May 2004 RO 
letter, provided the appellant/veteran with additional 
information concerning changes in the law and regulations per 
the VCAA.  Furthermore, adequate opportunities to submit 
evidence and request assistance have been provided.  Service 
medical records and all identified and authorized evidence 
relevant to this case have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes the initial AOJ decision was made in August 
2001, soon after the enactment of the VCAA.  In this respect, 
in reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether proper pre-AOJ 
initial adjudication notice was given, and if the lack 
thereof constituted harmless error (per the July 2003 Board 
remand), especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2005).  There simply is no "adverse determination" 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 (West 2002) to proffer new 
and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because of the disposition of the 
present issue other notice requirements are not applicable at 
this time.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in a December 1969 rating decision, 
the veteran was granted service connection for history of 
pylorospasm, and a 0 percent rating was assigned effective 
December 1969, under Diagnostic Code 7399.  Subsequently, 
following several attempts from the appellant/claimant to 
obtain an increased rating with respect to this disability, 
including in April 2001 (the present claim), the veteran's 
disability was increased to a 10 percent rating effective 
April 2001, under Diagnostic Code 7399-7305, per an August 
2001 rating decision.

Ulcers are rated as a digestive disorder under 38 C.F.R. § 
4.114 (2005).  There is no specific code for a pylorospasm, 
and thus, this disability has been rated by analogy under 
Diagnostic Code 7305 (duodenal ulcer).  That code provides 
for the award of a 10 percent rating for a mild duodenal 
ulcer with recurrent symptoms once or twice yearly; and for a 
20 percent rating for moderate symptoms, with recurring 
episodes of severe symptoms two to three times per year and 
averaging 10 days in duration, or with continuous moderate 
manifestations.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).

With respect to the evidence of record, VA treatment records 
from various medical facilities, including Tuscaloosa, 
Birmingham, Montgomery and Tuskegee, dated from the mid 1990s 
to 2004 describe the treatment the veteran has received over 
time for various health problems, including gastrointestinal 
complaints.

A February 1999 VA general examination report notes the 
veteran's abdomen was soft, non-tender, with no organo-
megaly.  He had normal bowel sounds.  The veteran's diagnoses 
included chronic low back pain, bipolar disorder, 
degenerative joint disease of the left knee, hypertension, 
and hypothyroidism, but no diagnosis of pylorospasm was 
noted.

A June 2001 VA general examination report shows a history of 
stomach problems since 1967.  The veteran reported he 
regurgitated anything he ate within 5 minutes of eating it, 
and at times he threw it up.  Upon objective examination, he 
presented evidence of an umbilical hernia scar 1 1/2 to 2 
inches long, a sizeable ventral hernia, and active bowel 
sounds in all quadrants.  In addition, the examination report 
noted the findings in a July 2001 VA upper gastrointestinal 
(GI) study, which showed no hiatal hernia or gastric reflux.  
The veteran was diagnosed with subsequent history of reflux 
with negative x-ray findings, no PPI/meds, and no weigh loss.  
Retained food on x-rays suggested delayed gastric emptying, 
and large ventral and umbilical hernias which reduced easily 
were noted.

July 2001 VA notations reflect the veteran underwent an upper 
GI study, which showed the esophagus appeared distensible.  
There was no evidence of hiatal hernia or reflux.  Gastric 
mucosal details were obscured by retained gastric secretion 
and residual food particles.  The duodenum appeared normal.  
There was no evidence of ulceration or obstruction.

Records from L. Davis, M.D., dated from 2000 to 2001; J. 
Jernigan, M.D., from 1985 to 1991; and K. Adams, M.D., from 
1983 to 1998 describe the treatment the veteran has received 
over time for various health problems, including back 
problems, anxiety, hypertension and chronic regurgitation 
among other problems.  The Board notes that these records 
include a hospitalization summary from the Baptist Medical 
Center East and Dr. Tinglin dated from January 3, 2002 to 
January 4, 2002 describing that the veteran underwent a 
laparoscopic cholecystectomy and the excision of a sebaceous 
cyst of the back.

Records received from the Social Security Administration 
(SSA) describe the various treatments/examinations the 
veteran had over time for various health problems.  Based on 
these records, the SSA determined that the veteran was 
eligible to receive SSA benefits due to bipolar disorder, and 
personality disorders/conduct disorders.

A June 2004 VA examination report shows that the veteran's 
helicobacter pylori screen was positive on July 5, 2003, 
although the veteran denied treatment for this.  Abdominal x-
rays revealed the veteran's abdomen was non-specific.  
Constipation was to be considered.  The esophagram showed 
mild delayed esophageal emptying.  There was no evidence of 
hiatal hernia or esophageal reflux, with no esophageal 
filling defect noted.  The stomach showed normal form and 
peristalsis.  There was slight thickening of the gastric 
mucosal fold suggestive of mild gastritis.  Duodenal bulb, 
duodenal sweep and proximal small bowel were unremarkable.  
The examiner's impression, following an upper GI study, was 
minimal to mild esophageal dysfunction, mild gastritis, no 
gastric or duodenal ulcers or filling defects, and no 
esophageal reflux.  The veteran's assessment was esophageal 
dysfunction with mild gastritis, history of pylorospasm, with 
mild to moderate impairment.

July 2004 VA x-rays revealed surgical clips in the right 
upper quadrant of the abdomen consistent with previous 
cholecystectomy.  The abdomen was otherwise unremarkable.  
The veteran's diagnosis was non-specific abdomen.

Lastly July 2004 VA medical notes reflect the veteran was a 
55 year old male with history of chronic gastro-esophageal 
reflux disease (GERD), taking Prevpak for "h pylori" 
infection diagnosed by serology.  The veteran was noted to 
have had an upper GI series which yielded negative results, 
except for a hiatal hernia.

Upon a review of the evidence, the Board finds that the 
service-connected stomach disability, classified as 
pylorospasm, simply does not meet the criteria required for 
the assignment of an increased rating in excess of 10 
percent.  Specifically, as of the last VA examination in June 
2004, the veteran had minimal to mild esophageal dysfunction, 
mild gastritis, no gastric or duodenal ulcers or filling 
defects, and no esophageal reflux.  The veteran's assessment 
was esophageal dysfunction with mild gastritis, history of 
pylorospasm, with mild to moderate impairment.  

Simply put, the Board acknowledges that the veteran 
historically has had recurrent regurgitation, and minimal to 
mild esophageal dysfunction.  However, the objective medical 
evidence simply does not show that the disorder more nearly 
approximates a disability characterized by moderate duodenal 
ulcer manifested by recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or by 
continuous moderate manifestations.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected GI disability 
alone has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.



With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for a stomach 
disability, classified as pylorospasm, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


